        Case 1:18-cv-00158-CKK Document 24 Filed 03/29/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY

              Plaintiffs,                      Civil Case No. 18-158
       v.

 U.S. DEPARTMENT            OF   HOMELAND
 SECURITY

              Defendant.


   PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff Public Employees for Environmental Responsibility (“PEER” or “Plaintiff”)

hereby moves for summary judgment pursuant to Federal Rule of Civil Procedure (“Rule”)

56(b) and Local Rule 7(h) and opposes Defendant U.S. Department of Homeland Security

(“Defendant” or “DHS”)’s Motion for Summary Judgment.
